  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY

  Albert Russo
  CN 4853
  Trenton, NJ     08650
  (609) 587-6888
  Standing Chapter 13 Trustee



  In re:
                                                              Case No. 20-20152 / MBK
  Michael Seidl
                                                              Hearing Date: November 17, 2020 10:00 am

                                                              Judge: Michael B. Kaplan
                                     Debtor(s)
                                                              Chapter: 13


                          TRUSTEE'S OBJECTION TO DEBTOR(S) CHAPTER 13 PLAN


Albert Russo, Standing Chapter 13 Trustee, objects to the Debtor(s) Plan for the following reason(s):

           The debtor has failed to supply the Trustee with the following document(s):
               Domestic Support Obligation information

           The debtor(s) is not paying all disposable income into the plan pursuant to either
           Schedules I & J or Form 22C based upon the Trustee's review of the income and tax
           returns provided.      The Trustee's calculations are higher for the following reason(s):
           Verified income leaves monthly disposable income of $991.00.

           The debtor has failed to provide proof of service with respect to Plan Motion(s).
           Need proof of service on Township of Hamilton for motion to reclassify lien.

           Need to file Pre-Confirmation Certification.



WHEREFORE, Standing Chapter 13 Trustee, Albert Russo, objects to confirmation of the plan.


                                                                /s/   Albert Russo
                                                                Albert Russo
                                                                Standing Chapter 13 Trustee
                                                                by: David Martin, Staff Attorney
